Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 5-8 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a hand truck comprising a hand truck frame having side members and a handle assembly that is at least rotatably mounted to the truck frame such that the handle assembly is able to rotate between a first position in which the handle assembly is adjacent to the truck frame and a second position in which the handle assembly is rotated away from being adjacent to the truck frame, a latch assembly that is mounted to the truck frame which is arranged to releasably receive and releasably secure the handle assembly in the first position, the latch assembly including a latch assembly support member that is fixed to the truck frame, a pair of opposite latch bracket support members and a latch bracket, the latch assembly support member being fixed to the truck frame side members, the latch bracket being rotatably mounted to the latch bracket support members and biased to rotate in a direction such that the top edges of the latch bracket side flanges rotate toward the truck frame, the rotation of the latch bracket being arrested as the normally extending stop tabs of the latch bracket side flanges contact the top edges of the latch bracket support members, the handle assembly further including at least one horizontal transverse cross member that presents at least one upwardly extending edge, such that the handle assembly is able to be rotated such that the upwardly extending edge is able to be swung toward the truck frame, the upwardly extending edge of the horizontal cross member of the handle assembly being arranged such that the upwardly extending edge is able to contact the curved bottom edges of each side flange of the latch bracket until the upwardly extending edge is received by the opposite corresponding notches in the bottom edges of the latch bracket side members thereby retaining the handle assembly in a position that is proximate to the truck frame, the handle assembly also being arranged such that manual pressure against its bias rotates the opposite corresponding notches so that the notches disengage the upwardly extending edge of the horizontal cross member of the handle assembly so that the subsequent manual rotation of the handle assembly away from the frame results from the released handle assembly being rotated away from the first position and away from the truck frame, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the latch assembly support member extending between the truck frame side members, the latch bracket support members being generally flat plates that are fixed to latch assembly support member in a spaced apart parallel manner and having top edges, the latch bracket having two side flanges and a handle portion extending between the side flanges, each side flange also having top edges which have normally extending stop tabs and having curved bottom edges that include opposite corresponding notches as required by Claim 1.
Claims 5-8 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618